DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action ––10/06/2021, has been entered.  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 5, 14 and 50, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since, while the newly added limitation of the instant claim 1 defines the ‘splitting, moving and/or combining of the droplets’ as being ‘actuated by electrical potential OR optical excitation’, the original specification, however, describes 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 5, 14 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language whether or not the newly added limitation directed to ‘‘splitting, moving and/or combining ‘of the droplets’ as being ‘actuated by electrical potential or optical excitation’, means that the employed microfluidic device must include at least electrodes and/or sources of optical excitation. It is also unclear how the intended ‘moving’ is supposed to be different from ‘splitting and/or combining’. Furthermore, ,in view of the recitation of the droplets ‘collectively 
It is further unclear how the ‘different locations must be different from the ‘addressed locations’, as well as what features must provide for addressing the ‘addressed’ locations. It is further emphasizes that it is unclear from the claim language what features within active, positive steps must provide for obtaining the intended biopolymer ‘in the absence of a template’. Moreover, the claim language fails to set forth any inter-relationships between the ‘biopolymer’ and the ‘component’, as well as between the ‘template’ and the ‘component initiation sequence’. Additionally, in step (b), it is unclear whether or not the ‘biopolymer having a preselected desired polymer sequence and length is the same as the ‘biopolymer’ recited in the preceding lines [see also claim 5, with respect to the ‘desired polymer sequence’.  Consistent terminology may help to clarify the claim language. 
	Referring to claim 5, it is unclear whether or not the recitation of a ‘computer readable program’ [that is a set of instructions, information] implies that a programmed computer must be actively involved in at least some steps of the claimed method [see claim 14 for the same issue]. Also, ‘the sequence of movement’ lacks antecedent basis.  
Response to Arguments

7.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798